—Appeal from an order of Supreme Court, Erie County (Notaro, J.), entered August 13, 2001, which granted defendants’ motion for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiffs commenced this action to recover damages for injuries sustained by plaintiff Bruce Ertel while removing construction debris from residential property owned by defendants in the Town of Amherst. Supreme Court properly granted defendants’ motion for summary judgment dismissing the complaint. “ ‘[A]n owner does not owe a duty to protect a contractor’s employee from hazards resulting from the contractor’s methods over which the owner exercises no supervisory control’” (Marin v San Martin Rest, 287 AD2d 441, 441-442). Present—Pine, J.P., Wisner, Kehoe, Gorski and Lawton, JJ.